Matter of Roache v Hughes-Roache (2017 NY Slip Op 06814)





Matter of Roache v Hughes-Roache


2017 NY Slip Op 06814


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, DEJOSEPH, AND CURRAN, JJ.


1091 CAF 16-00998

[*1]IN THE MATTER OF MARTIN ROACHE, PETITIONER-RESPONDENT,
vLAKICIA M. HUGHES-ROACHE, RESPONDENT-APPELLANT. (APPEAL NO. 2.)


TIMOTHY R. LOVALLO, BUFFALO, FOR RESPONDENT-APPELLANT. 
MELISSA A. REESE, ATTORNEY FOR THE CHILDREN, BUFFALO.

	Appeal from an order of the Family Court, Erie County (Kevin M. Carter, J.), entered February 24, 2016 in a proceeding pursuant to Family Court Act article 6. The order denied the motion to vacate an order entered upon respondent's default. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Roache v Hughes-Roache ([appeal No. 1] ___ AD3d ___ [Sept. 29, 2017]).
Entered: September 29, 2017
Mark W. Bennett
Clerk of the Court